On Remand
O’Hara, J.
This case is before us under the following order of remand:
*384"On order of the Court, an application for rehearing having been filed herein, this Court recognizes that it erred in not noticing that the stipulation of non-residency was 'special’. Accordingly, the Court reaffirms its opinion and reversal of the Court of Appeals but vacates its affirmance of the trial court order. This cause is remanded to the Court of Appeals for further consideration in light of these facts and the Court’s opinion at 392 Mich 348 (1974). Costs to defendants-appellants for proceedings in this Court only.” 392 Mich at 369.1
It is somewhat difficult to be sure exactly what issues this Court is required to discuss.
Mr. Justice Williams, who authored the original majority opinion, states:
"The issue before this Court, specifically reserved for consideration in Williams v Detroit Civil Service Commission, 383 Mich 507, 513; 176 NW2d 593 (1970), is whether the Civil Service Commission has power to enforce its residency rule by vacating the position of a civil service employee who violates that rule.” Gantz v Detroit, 392 Mich 348, 353; 220 NW2d 433 (1974).
Mr. Justice Levin in the original dissenting opinion writes:
"The question addressed by this Court 'is whether the *385Civil Service Commission has power to enforce its residency rule by vacating the position of a civil service employee who violates that rule.’ ” (Emphasis in original.) 392 Mich at 363.
Then, if I follow Justice Levin correctly, he makes the point that there is no practical difference between the status of a discharged employee and one whose position is vacated. The basic point he makes, as I understand it, in the balance of the opinion, is that there is a world of difference between the power to set up standards for employment, in the first instance, and the power to terminate that employment for stipulated lack of residency.
I am unable to apprehend how this question can possibly generate issues of fact for which remand should be made to take testimony or make a record.
The question is purely and simply one of law. The involved employee certainly knew this. He stipulated he was a nonresident. If he had not been there would have been no lawsuit. Plaintiff challenged the legality of this requirement as a condition of continuing employment. He had every incident of due process that could be afforded. He not only had notice, but an invitation to comply with the residence requirement voluntarily without any penalty. He had representation by counsel. He was free to make any sort of record he chose to.
Lawsuits ought to end sometime. This one has been going on for four years. The issue, as above noted, is one of law. I am more persuaded by the ratio decidendi of the majority than I am by that of the minority view. I am particularly impressed by the closing paragraphs of the majority opinion.
*386"The Civil Service Commission does not discharge an employee as would a department head. When an employee ceases to be a resident, he becomes ineligible for continued employment; the commission has a duty to refuse to approve the name of the ineligible employee on the payroll and to vacate the employee’s position. Disciplinary matters are left with the department heads; however, the Civil Service Commission retains the right to police the administration of requirements of eligibility for continued employment.” 392 Mich at 362-363.
I do not know of anything else I can discuss. I feel I have followed the order of remand, and amplified the reasons for my original holding. I adhere to that position.
I vote to affirm the trial judge.

 For the history of the present case, see 48 Mich App 305; 210 NW2d 459 (1973); rev’d 392 Mich 348; 220 NW2d 433 (1974); remanded 392 Mich 369; 224 NW2d 278 (1974).
It should also be noted that the order of remand in the instant case was inadvertently set forth at page 219 following the Supreme Court’s opinion in Goodwin, Inc v Orson E Coe Pontiac, Inc, 392 Mich 195; 220 NW2d 664 (1974). In like manner the order of remand in Goodwin, supra, was erroneously printed at page 369 following the Gantz opinion. By the time this opinion is available to the Bench and Bar the appropriate changes may have been made in the permanent volume of 392 Michigan Reports.